Citation Nr: 1015694	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-21 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 
1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2006 rating decision of the 
Muskogee, Oklahoma, VA Regional Office (RO).  

The Veteran failed to appear for a scheduled hearing in 
January 2010.  Thus, the hearing request is considered 
withdrawn.  


FINDING OF FACT

The competent evidence does not establish that the Veteran 
has a chronic bilateral foot disability.  


CONCLUSION OF LAW

A chronic disability of the bilateral feet was not incurred 
or aggravated in active service.  38 U.S.C.A. 38 C.F.R. 
§ 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The April 
2005, September 2007, and April 2009 letters told him to 
provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board notes that while the Veteran 
asserted, in the July 2007 VA Form 9, that he had relevant 
treatment at a VA facility from 1977 to 1980, the records 
from that facility do not show a chronic disability of the 
feet.  Rather, the impressions of x-ray examinations of the 
feet in October 1988 were normal and no osteomyelitis was 
noted.  The Board notes that a September 1988 response from 
that VA facility reflects that no additional records are 
available.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The records 
satisfy 38 C.F.R. § 3.326.  

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in 
December 2009.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. §§ 3.303, 3.304 (2009).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran asserts that he has bilateral foot disorder 
related to service.  The Board notes that in the July 2007 VA 
Form 9, he specified "foot fungus," and the September 2009 
VA examination report notes that the Veteran complained of a 
skin condition on his feet and the diagnosis was 
onychomycosis.  The November 2009 rating decision reflects 
that service-connection has been established for 
onychomycosis associated with service-connected diabetes 
mellitus with peripheral neuropathy of the lower extremities.  

In addition, service treatment records are negative for 
relevant complaints or findings and the April 1970 separation 
examination report shows that the feet were normal.  On VA 
examination in January 1971, in association with the 
musculoskeletal system, to include the feet, it was reported 
that the joints were freely moveable with no pain, tenderness 
or deformity.  Further, the impressions of x-ray examinations 
of the feet in October 1988 were normal and no osteomyelitis 
was noted.  

A November 2004 VA record notes normal range of motion of the 
joints, no deformities, and a normal gait, and a December 
2004 VA record notes no edema or clubbing of the extremities.  
A November 2004 VA Agent Orange examination report notes that 
the Achilles reflex and plantar response were normal, and a 
normal gait was noted.  


To the extent that the Veteran has blisters on his feet, as 
asserted in correspondence received in April 2009, the 
January 1971 VA examination report notes that the skin was 
clear except for a few superficial scars, and the November 
2004 Agent Orange VA treatment record notes skin lesions 
manifested by dry scaling skin on the feet, not blisters, and 
a November 2004 VA record notes no skin lesions.  In 
addition, while complaints of arthritis/joint pain were noted 
in March 2009, there is no reference to the feet.  The 
objective evidence does not show a chronic disability of the 
bilateral the feet.  Rather, the September 2009 VA report of 
examination notes no ulceration, disfigurement, tissue loss, 
induration, inflexibility, hypopigmentation, 
hyperpigmentation, abnormal texture or limitation of motion, 
and no scars were noted.  

A determination as to whether the Veteran has current 
disability related to service requires competent evidence.  
The Veteran is competent to report his symptoms.  As a 
layman, however, his opinion alone is not sufficient upon 
which to base a determination as to a relationship between 
service and current disability.  Rather, the Board must weigh 
and assess the competence and credibility of all of the 
evidence of record, to include the opinions to the contrary.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); 
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical 




professional.  Davidson reaffirms the holdings in Jandreau 
and Buchanan that VA must consider the competency of the lay 
evidence and cannot outright reject such evidence on the 
basis that such evidence can never establish a medical 
diagnosis or nexus.  This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  The Court 
has specifically indicated that lay evidence may establish 
the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, 
tinnitus, and flat feet.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 
(2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

In this case, the Board has accorded more probative value to 
the competent and objective findings, include those contained 
in the September 2009 VA examination report.  The findings 
are consistent and based on reliable principles.  Such are 
far more probative than the Veteran's lay assertions.  

In this case, the feet were normal at separation and the 
competent evidence does not establish a chronic disability of 
the bilateral feet at any time during the appeal period.  
Absent a current disability related by competent evidence to 
service, service connection is not warranted.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  









ORDER

Service connection for a bilateral foot disorder is denied.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


